UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) Education Management Corporation (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) 28140M103 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 28140M103 SCHEDULE 13G Page 2 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity Partners V L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 28140M103 SCHEDULE 13G Page3 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity Partners V-A L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 28140M103 SCHEDULE 13G Page4 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity Partners IV L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 28140M103 SCHEDULE 13G Page5 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity Operating Partners IV L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 28140M103 SCHEDULE 13G Page6 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): PEP EDMC L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397(See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1%(See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 28140M103 SCHEDULE 13G Page7 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity GP V L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 28140M103 SCHEDULE 13G Page8 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity Partners V, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 28140M103 SCHEDULE 13G Page9 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity GP IV L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 28140M103 SCHEDULE 13G Page10 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity Partners IV L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 28140M103 SCHEDULE 13G Page11 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity Partners L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 28140M103 SCHEDULE 13G Page12 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity Partners IV, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER 0 (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER 0 (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. 28140M103 SCHEDULE 13G Page13 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Providence Equity Partners V, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER 0 (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER 0 (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. 28140M103 SCHEDULE 13G Page14 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Jonathan M. Nelson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 28140M103 SCHEDULE 13G Page15 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Glenn M. Creamer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 28140M103 SCHEDULE 13G Page16 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Paul J. Salem 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 40,872,397 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 30.1% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 28140M103 SCHEDULE 13G Page17 of31 pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): Peter O. Wilde 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) [] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 (See Item 4) 6 SHARED VOTING POWER (See Item 4) 7 SOLE DISPOSITIVE POWER 0 (See Item 4) 8 SHARED DISPOSITIVE POWER (See Item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,123 (See Item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.00003% (See Item 4) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Item 1(a).Name of Issuer: EDUCATION MANAGEMENT CORPORATION Item 1(b).Address of Issuer's Principal Executive Offices: 210 Sixth Avenue, 33rd Floor Pittsburgh, PA77056 Item 2(a)Name of Persons Filing: Providence Equity Partners V L.P. Providence Equity Partners V-A L.P. Providence Equity Partners IV L.P. Providence Equity Operating Partners IV L.P. PEP EDMC L.L.C. Providence Equity GP V L.P. Providence Equity Partners V, L.L.C. Providence Equity GP IV L.P. Providence Equity Partners IV L.L.C. Providence Equity Partners L.L.C. Providence Equity Partners V, Inc. Providence Equity Partners IV, Inc. Jonathan M. Nelson Glenn M. Creamer Paul J. Salem Peter O. Wilde The above-listed persons are referred to herein collectively as the “Reporting Persons.” Item 2(b) Address of Principal Business Office or, if None, Residence: c/o Providence Equity Partners Inc. 50 Kennedy Plaza, 18th Floor Providence, Rhode Island02903 Item 2(c)Citizenship: Providence Equity Partners V L.P. - Delaware Providence Equity Partners V-A L.P. - Delaware Providence Equity Partners IV L.P. - Delaware Providence Equity Operating Partners IV L.P. - Delaware PEP EDMC L.L.C. - Delaware Providence Equity GP V L.P. - Delaware Providence Equity Partners V, L.L.C. – Delaware Page 18 of 31 Pages Providence Equity GP IV L.P. – Delaware Providence Equity Partners IV L.L.C. – Delaware Providence Equity Partners L.L.C. – Delaware Providence Equity Partners V, Inc. – Delaware Providence Equity Partners IV, Inc. – Delaware Jonathan M. Nelson – United States Glenn M. Creamer – United States Paul J. Salem – United States Peter O. Wilde – United States Item 2(d)Title of Class of Securities: Common Stock, par value $0.01 Item 2(e)CUSIP Number: 28140M103 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not applicable Item 4.Ownership (a)Amount beneficially owned: Based on the relationships between the Reporting Persons, as described below, the Reporting Persons are collectively the beneficial owners of 40,872,397 shares of Common Stock, which constitute 30.1% of the class of total issued shares. Providence Equity Partners V L.P. (“PEP V”) is the record holder of 32,317,772 shares of Common Stock.Providence Equity Partners V-A L.P. (“PEP V-A”) is the record holder of 5,104,728 shares of Common Stock.Providence Equity Partners IV L.P. (“PEP IV”) is the record holder of 2,675,590 shares of Common Stock.Providence Equity Operating Partners IV L.P. (“PEOP IV”) is the record holder of 8,629 shares of Common Stock.PEP EDMC L.L.C. (“PEP EDMC”) is the record holder of 740,880 shares of Common Stock.Providence Equity Partners L.L.C. (“PEP LLC”) is the record holder of 16,552 shares of Common Stock.Paul J. Salem is the direct holder of 4,123 shares of Common Stock.Peter O. Wilde is the direct holder of 4,123 shares of Common Stock. PEP V, PEP V-A, PEP IV and PEOP IV are the members of PEP EDMC.Providence Equity GP V L.P. is the sole general partner of each of PEP V and PEP V-A.Providence Equity Partners V, L.L.C. is the sole general partner of Providence Equity GP V L.P.Providence Equity GP IV L.P. is the sole general partner of each of PEP IV and PEOP IV.Providence Equity Partners IV L.L.C. is the sole general partner of Providence Equity GP IV L.P. Page 19 of 31 Pages Providence Equity Partners IV, Inc. (“PEP IV, Inc.”) is the former investment manager of PEP IV.Providence Equity Partners V, Inc. (“PEP V, Inc.”) is the former investment manager of PEP V.Each has previously directly held shares, but all such shares have been transferred to PEP LLC.PEP LLC is the management company of PEP V, PEP V-A, PEP IV and PEOP IV.The shares held by Messrs. Salem and Wilde are held as nominees for PEP LLC. Messrs. Nelson, Creamer and Salem each are: (i) partners of PEP GP V and PEP GP IV; (ii) indirect beneficial owners of PEP IV, Inc. and PEP V, Inc.; (iii) members of PEP LLC; and (iv) members of PEP V LLC and PEP IV LLC. The Reporting Persons are subject to arrangements with respect to the voting and investment power over the shares of Common Stock held by such Reporting Person which, pursuant to Rule 13d-3 of the Securities Exchange Act of 1934, may cause each Reporting Person to be deemed to share beneficial ownership of shares owned by any other Reporting Person.Each of the Reporting Persons disclaims this beneficial ownership, except to the extent of its respective pecuniary interests therein. (b)Percent of class See the responses to Item 11 on the attached cover pages. (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: See the responses to Item 5 on the attached cover pages. (ii)Shared power to vote or to direct the vote: See the responses to Item 6 on the attached cover pages. (iii)Sole power to dispose or to direct the disposition of: See the responses to Item 7 on the attached cover pages. (iv)Shared power to dispose or to direct the disposition of: See the responses to Item 8 on the attached cover pages. Item 5.Ownership of Five Percent or Less of a Class Not applicable Item 6.Ownership of More than Five Percent on Behalf of Another Person Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable Page 20 of 31 Pages Item 8.Identification and Classification of Members of the Group See Exhibit 99.2 Item 9.Notice of Dissolution of Group Not applicable Item 10.Certifications Not applicable Page 21 of 31 Pages SIGNATURE After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Dated: February 11, 2011 PROVIDENCE EQUITY PARTNERS V L.P. By: Providence Equity Partners GP V L.P., its general partner By: Providence Equity Partners V L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS V-A L.P. By: Providence Equity Partners GP V L.P., its general partner By: Providence Equity Partners V L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS IV L.P. By: Providence Equity GP IV LP, its general partner By: Providence Equity Partners IV L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member Page 22 of 31 Pages PROVIDENCE EQUITY OPERATING PARTNERS IV L.P. By: Providence Equity GP IV LP, its general partner By: Providence Equity Partners IV L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY GP V L.P. By: Providence Equity Partners V L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS V L.L.C. By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY GP IV L.P. By Providence Equity Partners IV L.L.C., its general partner By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member Page 23 of 31 Pages PROVIDENCE EQUITY PARTNERS IV L.L.C. By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PEP EDMC L.L.C. By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS L.L.C. By /s/ Paul J. Salem Name: Paul J. Salem Title: Class A Member PROVIDENCE EQUITY PARTNERS IV, INC. By /s/ Paul J. Salem Name: Paul J. Salem Title: Senior Managing Director and Executive Vice President PROVIDENCE EQUITY PARTNERS V, INC. By /s/ Paul J. Salem Name: Paul J. Salem Title: Senior Managing Director and Executive Vice President Page 24 of 31 Pages By /s/ Jonathan M. Nelson Name: Jonathan M. Nelson By /s/ Glenn M. Creamer Name: Glenn M. Creamer By /s/ Paul J. Salem Name: Paul J. Salem By /s/ Peter O. Wilde Name: Peter O. Wilde Page 25 of 31 Pages INDEX TO EXHIBITS Exhibit No. Exhibit Joint Filing Agreement Item 8 Information Page 26 of 31 Pages
